      Case: 1:19-cv-07066 Document #: 56 Filed: 01/18/20 Page 1 of 2 PageID #:2182




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 EPIC GAMES, INC.,
                                                                  Case No.: 1:19-cv-07066
         Plaintiff,
                                                                  Judge Joan H. Lefkow
 v.
                                                                  Magistrate Judge Susan E. Cox
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                              SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on January 8, 2019 [51] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                NO.                                   DEFENDANT
                207                                   sunfeifei18906
                127                                   ASAKUIREN
                248                                  zhouzhongxianiv


THEREFORE, full and complete satisfaction of said judgment as to above identified Defendants

is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed to make an

entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:19-cv-07066 Document #: 56 Filed: 01/18/20 Page 2 of 2 PageID #:2182
